Case 1:18-cr-00871-PKC Document 58 Filed 09/02/20 Page 1 of 1

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

_e eee =- ---— x
UNITED STATES OF AMERICA
18 CR 871 (PKC)
- against -
ORDER
SAEED MALIK. THOMAS NORRIS,
Defendant
——— A -—--X

 

It is hereby ORDERED that the Clerk of the Court pay the attached invoice
submitted by MCC Consulting, INC. d/b/a The New York Mental Health Group, in
- the amount of $4,500, for professional services rendered in connection with the
above captioned case.

SO ORDERED,

Dated: New York, New York
September} , 2020

7,

“Honorable P. Kevin Castel
Senior U.S. District Judge

 

 
